Jones v K&C Limousines of N.Y., LLC (2017 NY Slip Op 03127)





Jones v K&C Limousines of N.Y., LLC


2017 NY Slip Op 03127


Decided on April 25, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 25, 2017

Friedman, J.P., Richter, Feinman, Gische, Gesmer, JJ.


3822 305875/12

[*1]John Jones, et al., Plaintiffs-Appellants,
vK & C Limousines of New York, LLC, et al., Defendants, Adam R. Johnson, Defendant-Respondent.


Bernstone & Grieco LLP, New York (Peter B. Croly of counsel), for appellants.
Lewis Brisbois Bisgaard & Smith, LLP, New York (Nicholas P. Hurzeler of counsel), for respondent.

Order, Supreme Court, Bronx County (Julia I. Rodriguez, J.), entered April 25, 2016, which granted defendant Adam Johnson's motion for summary judgment dismissing the complaint and any cross claims against him, unanimously affirmed, without costs.
Defendant Johnson made a prima facie showing of his lack of negligence, by submitting evidence that the limousine driven by defendant Cara Elliot rear-ended the limousine driven by Johnson after Johnson's vehicle came to an abrupt stop (see Vehicle and Traffic Law § 1129[a]; Maisonet v Roman, 139 AD3d 121, 123 [1st Dept 2016], appeal dismissed 27 NY3d 1062 [2016]; Morgan v Browner, 138 AD3d 560, 560 [1st Dept 2016]).
In opposition, plaintiffs, who were passengers in the limousines, failed to raise a triable issue of fact. The affidavits submitted by plaintiffs were insufficient to raise an issue of fact, as they contradicted the affiants' deposition testimony (see Peralta-Santos v 350 W. 49th St. Corp., 139 AD3d 536, 537 [1st Dept 2016]). Moreover, defendant Elliot did not offer a nonnegligent explanation for rear-ending Johnson's limousine (see Morgan, 138 AD3d at 560). Rather, she admitted that the collision occurred almost immediately after seeing Johnson's brake lights activate.
We have considered plaintiffs' remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 25, 2017
CLERK